     Case: 4:20-cv-00166-GHD-JMV Doc #: 12 Filed: 10/30/20 1 of 1 PageID #: 51




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

MYRON POLLARD                                                                PLAINTIFF

V.                                            CIVL ACTION NO. 4:20CV-166-GHD-JMV

COAHOMA COUNTY, MISSISSIPPI; ET AL.                                          DEFENDANTS

                                               AND

MYRON POLLARD                                                                PLAINTIFF

V.                                            CIVL ACTION NO. 4:20CV-176-DMB-JMV

CHARLES JONES, SHERIFF OF COAHOMA
COUNTY, STATE OF MISSISSIPPI IN HIS OFFICAL
CAPCITY; ET AL.                                                              DEFENDANTS

                             ORDER CONSOLIDATING CASES

       These cases are before the Court on Defendants’ motions to consolidate. Having duly

considered the motions, the record, and Plaintiff’s counsel’s representations that Plaintiff does not

oppose the motions, the Court is of the opinion that the motions should be granted pursuant to Rule

42 of the Federal Rules of Civil Procedure because these cases involve common questions of law

and fact.

       THEREFORE, IT IS ORDERED that the Defendants’ motions to consolidate are

GRANTED, and these cases are consolidated for all purposes, including trial.             Cause No.

4:20cv166-GHD-JMV shall be designated as the lead case, and all filings shall be made in said

cause. The Clerk is directed to amend the record accordingly.

       This 30th day of October, 2020.



                                                      /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE
